Citation Nr: 0928430	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 0 
percent for temporomandibular joint dysfunction (TMJ) for the 
period from September 1, 2005 to August 27, 2008.  

2.  Entitlement to an evaluation greater than 30 percent for 
TMJ for the period beginning on and after August 27, 2008.

3.  Entitlement to an initial evaluation greater than 10 
percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial evaluation greater than 10 
percent for degenerative joint disease of the left knee with 
history of patellofemoral syndrome.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, granted service connection for TMJ 
(0 percent), degenerative disc disease of the lumbar spine (0 
percent); and patellofemoral syndrome of the left knee (0 
percent).  The Board notes that additional issues were 
addressed in the rating and in the December 2006 Statement of 
the Case (SOC); however, the above-listed issues were the 
only ones identified in the Veteran's February 2007 Form 9, 
and therefore, the Board's consideration is limited to these 
issues.  

A central office hearing was held before the undersigned 
Veterans Law Judge (VLJ) in June 2009.  At that time, the 
Veteran indicated that he would try and get his private 
treatment records and the record was held open for 60 days.  
The Veteran completed a waiver of RO consideration and 
additional medical evidence was subsequently received.


FINDINGS OF FACT

1.  For the period from September 1, 2005 to August 27, 2008, 
the Veteran's TMJ was manifested by disc 
derangement/displacement with episodic decreased range of 
motion, pain, symptoms on awakening with the need to 
adjust/manipulate jaw to fully open, and muscle spasm.  The 
Veteran's symptoms have remained consistent throughout the 
appeal period.

2.  For the period beginning on and after August 27, 2008, 
the Veteran continues with occasional jaw lock and 
intermittent severe pain; inter-incisal motion is within a 
range of 11 to 20 mm.  

3.  The Veteran's low back disability is primarily manifested 
by radiographic findings of degenerative changes and 
subjective complaints of pain.  There is no evidence of 
forward flexion greater than 30 degrees but not greater than 
60 degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour.  

4.  The Veteran was prescribed bed rest for 24 hours in 
January 2008 due to low back disability; objective evidence 
does not show intervertebral disc syndrome (IVDS) with 
incapacitating episodes having a total duration of at last 2 
weeks but less than 4 weeks during the past 12 months.  

5.  The Veteran's left knee disability is primarily 
manifested by radiographic findings (meniscal tear and 
degenerative changes) and infrequent episodes of locking.  
Objective evidence does not show left knee flexion limited to 
30 degrees or extension limited to 15 degrees; and there are 
no findings of recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  For the period from September 1, 2005 to August 27, 2008, 
the criteria for an initial 30 percent evaluation, and no 
more, for TMJ are more nearly approximated.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.150, Diagnostic Code 9905 (2008).

2.  For the period beginning on and after August 27, 2008, 
the criteria for an evaluation greater than 30 percent for 
TMJ are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, 
Diagnostic Code 9905 (2008).

3.  The criteria for an initial evaluation greater than 10 
percent for degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5242, 5243 (2008).  

4.  The criteria for an initial evaluation greater than 10 
percent for degenerative joint disease of the left knee with 
history of patellofemoral syndrome are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5257, 
5258, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In this case, the claims for higher disability ratings are 
"downstream" issues in that they arose from the initial 
grants of service connection.  Prior to the rating decision 
granting service connection, the RO issued a letter in June 
2005 that notified the Veteran of the evidence necessary to 
substantiate his claims for service connection for TMJ, lower 
back condition, and left knee condition.  He was advised of 
the information and evidence VA would obtain and of the 
information and evidence he was responsible for providing.  
He was asked to submit any evidence in his possession that 
pertained to his claims.
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, with respect to increased rating claims, section 
5103(a) notice requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in the severity of the disability and the effect the 
worsening has on the claimant's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the claimant is rated if entitlement to a higher 
disability rating would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to an initial rating claim because VA's VCAA notice 
obligation was satisfied when the RO granted the claim for 
service connection.  

Notwithstanding, the Board notes that by letters dated in May 
2008 and August 2008, the RO notified the Veteran of Vazquez-
Flores, set forth the relevant diagnostic criteria, and 
provided information regarding how VA assigns disability 
ratings and effective dates.  The claims were readjudicated 
in the September 2008 SSOC.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).

The claims file contains the Veteran's service treatment 
records and private medical records submitted by the Veteran.  
The Board notes that records from the reported 2006 emergency 
room visit were not submitted.  Additionally, although the 
referral for physical therapy was provided, the complete 
treatment records were not.  The Veteran has not submitted 
authorizations for release of this information.  The Veteran 
was provided VA examinations in June 2005, January 2007, and 
August 2008.  On review, the medical evidence of record 
appears adequate for rating purposes and additional 
examination is not required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008).  Evaluation of a service-connected disorder 
requires a review of a veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59, provide for consideration of functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

TMJ

Rating decision dated in January 2006 granted service 
connection for TMJ and assigned a 0 percent evaluation.  In 
September 2008, the evaluation was increased to 30 percent 
effective August 27, 2008.  The RO has in effect, staged the 
rating.  See Fenderson, supra.  Thus, the Board must consider 
whether an evaluation greater than 0 percent is warranted 
prior to August 27, 2008; and whether an evaluation greater 
than 30 percent is warranted for the period beginning on and 
after August 27, 2008.  

The Veteran's disability is currently evaluated as analogous 
to Diagnostic Code 9905.  Under this provision, limited 
motion of temporomandibular articulation is evaluated as 
follows: inter-incisal range 0 to 10 mm (40 percent), 11 to 
20 mm (30 percent), 21 to 30 mm (20 percent), and 31 to 40 mm 
(10 percent); and range of lateral excursion 0 to 4 mm (10 
percent).  38 C.F.R. § 4.150, Diagnostic Code 9905 (2008).  
Note to this provision indicates that ratings for limited 
inter-incisal movement shall not be combined with ratings for 
limited lateral excursion.  Id.

At the hearing, the Veteran reported that when he wakes up 
his jaw is locked and he has to adjust it by putting pressure 
on it.  There are periods where he cannot fully open his 
mouth and this affects his ability to eat.  He also speaks 
significantly in his job and it affects his ability to 
communicate because he cannot fully open his mouth.  It was 
noted by the undersigned VLJ that the "pop" in his jaw was 
an audible sound.  He testified that when his jaw is locked 
up he can only get his mouth to open to about a 30 degree 
angle.  Once it clears, he can fully open his jaw.  However, 
it does not always clear and occasionally he wakes up in the 
middle of the night with a little panic because it feels 
locked.  The Veteran feels that his jaw disability has been 
the same since discharge and that it did not just worsen at 
the time of the last examination.  The Veteran also reported 
that his jaw hurts although once he has cleared his jaw there 
is not much pain.  Every once in a while a spasm will happen 
and it feels like somebody pushed a needle into his jaw.  It 
is more painful on the right side.  He feels the pain has 
also remained consistent throughout the appeal period.  	

i. For the period from September 1, 2005 to August 27, 2008

On examination in June 2005, the Veteran reported 
intermittent pain.  He denied problems eating except when 
there was pain.  He also reported bilateral pain in the 
muscles (masseters and temporali).  Examination of the TMJs 
showed prominent late opening snap on the right and no 
tenderness to palpation.  There was no tenderness to 
palpation or hypertrophy of the muscle of mastication.  There 
was a sharp deviation to the left late in opening followed by 
rapid deviation to the right at the end of opening.  Maximum 
oral opening was 42 mm.  Maximum right lateral movement was 8 
mm.  Maximum left lateral movement was 15 mm.  Assessment was 
temporomandibular dysfunction with probable disc derangement 
bilaterally.  Disability was described as mild with a guarded 
prognosis.  

Orofacial pain note dated in July 2005 documents complaints 
of right TMJ sounds/dysfunction and episodic decreased range 
of motion and discomfort with chewing.  The Veteran reported 
a history of right TMJ noises and having to reposition his 
jaw to fully open.  The left preauricular symptoms were 
unpredictable and random.  He usually awakens with symptoms 
when they occur.  Last noted episode lasted for a few days 
and he had pain with opening, chewing and decreased range of 
motion.  Assessment included disc displacement with reduction 
- right TMJ; and masticatory myalgia/muscle spasm by history; 
symptoms on left suggest episodes of increased lateral 
pterygoid activity.  

The Board acknowledges that limited range of motion was not 
reported on the June 2005 examination; however, subsequent 
note dated in July 2005 documents episodic decreased range of 
motion and discomfort.  Pain and muscle spasm were also noted 
with difficulty eating.  The Veteran's reports of pain on 
awakening and the need to adjust/manipulate his jaw to fully 
open have been consistent throughout the appeal period.  The 
Veteran testified that his symptoms have remained essentially 
the same since discharge and the Board has no reason to doubt 
his credibility in this regard.  Resolving reasonable doubt 
in the Veteran's favor and with consideration of functional 
impairment due to pain and other factors, his disability 
picture prior to August 27, 2008 more nearly approximates the 
criteria for a 30 percent evaluation, and no more.  

	ii. For the period beginning on and after August 27, 
2008

On VA examination in August 2008, the Veteran reported 
current symptoms of clicking and occasional jaw lock.  
Examination of the mandible and maxilla was within normal 
limits.  Examination of the ramus and palates revealed no 
abnormal findings.  Examination of the temporomandibular 
articulation revealed inter-incisal motion within a range of 
11 to 20 mm.  There was a range of both right and left 
lateral excursion of more than 4 mm.  Panoramic x-ray results 
were within normal limits.  The examiner continued the 
diagnosis of TMJ noting popping and clicking in the right 
TMJ, right TMJ subluxation with opening, and waking up with 
moderate to severe pain.  

On review, the criteria for an evaluation greater than 30 
percent are not met or more nearly approximated.  Examination 
did not show inter-incisal range of motion limited to 0 to 10 
mm and a higher evaluation is not warranted based on 
functional impairment due to pain on motion or other factors.  

The Board has considered other diagnostic codes pertaining to 
the mandible and acknowledges that a 50 percent evaluation 
may be assigned when there is loss of approximately one-half 
of the mandible involving temporomandibular articulation.  
38 C.F.R. § 4.150, Diagnostic Code 9902 (2008).  Recent 
examination of the mandible was within normal limits and this 
code is not for application.  

Degenerative disc disease of the lumbar spine

Rating decision dated in January 2006 granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 0 percent evaluation.  In September 2008, the 
evaluation was increased to 10 percent effective September 1, 
2005.
 
The Veteran's service-connected low back disability is 
currently evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5242 (degenerative arthritis).  

Under the rating criteria currently in effect, degenerative 
arthritis of the spine is evaluated pursuant to the General 
Rating Formula for Diseases and Injuries of the Spine, which 
applies with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 10 percent 
evaluation is assigned when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is assigned 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is assigned when there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2008).  

For VA compensation purposes, normal range of motion of the 
thoracolumbar spine is forward flexion 0 to 90 degrees, 
extension 0 to 30 degrees, left and right lateral flexion 0 
to 30 degrees, and left and right lateral rotation 0 to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (2) 
(see also Plate V) (2008).  
 
At the hearing, the Veteran reported that he has gone to the 
emergency room for his back three times since his retirement 
and that he is currently finishing a course of physical 
therapy.  He indicated that in January 2008 he went to the 
emergency room and was put on bed rest for five days.  He was 
also seen in the emergency room in the summer of 2006.  He 
was sent home for bed rest and they told him he should not go 
back to work for a week.  He indicated that he was home for 
thee days in bed.  He testified that in terms of pain, the 
physical therapy has been helpful.  He indicated that he 
before he gets out of bed, he has a morning adjustment and if 
he stands up before settling things, his back will spasm.  He 
has also adjusted his routine to make sure that he does not 
lift, bend, pick up, or adjust the wrong way to create a 
spasm.  

On VA examination in June 2005, the Veteran reported 
recurring acute back pain.  When the back is painful, there 
is no radiation to the legs, but there is restriction of 
movement.  When he is not having acute symptoms, he has full 
range of motion, no pain, and no limitations of any type.  
Objectively, range of motion of the back was forward flexion 
to 95 degrees, extension to 35 degrees, lateral flexion to 40 
degrees in both directions, and rotation to 40 degrees in 
both directions, all without the production of symptoms.  X-
rays showed degenerative disc disease at L5-S1.  Diagnosis 
was lumbar degenerative disc disease.  

MRI of the lumbar spine in July 2005 included an impression 
of mild degenerative disc changes and facet degenerative 
change L2-L3 through L5-S1.  

Private records show the Veteran presented to the emergency 
room in January 2008 for complaints of low back pain.  He 
reported that maximum severity was mild but that current 
symptoms were severe.  On physical examination, range of 
motion was decreased and there was pain with straight leg 
raise on the right at 40 degrees.  The Veteran was given pain 
medication and was discharged to home with improved 
condition.  Diagnosis was acute lumbosacral strain.  The 
Veteran was instructed to follow-up with a specialist in one 
to two days.  He was also supposed to apply heat to his back 
and have bed rest for 24 hours.  

On VA examination in August 2008, the Veteran reported pain 
in the low back which occurs four times a year and each time 
lasts for three days.  The pain can be elicited by a sudden 
movement the wrong way and comes on spontaneously.  It is 
relieved by rest and Motrin and he can function with 
medication.  There is no usual functional impairment and the 
condition has not resulted in any incapacitation, although 
during an episode in January 2008 he did not go to work for 
three days.  On physical examination, posture and gait were 
within normal limits.  There was no evidence of radiating 
pain on movement and muscle spasm was absent.  There was no 
tenderness and straight leg raising test was negative on the 
right and the left.  There was no ankylosis of the lumbar 
spine and range of motion was flexion to 90 degrees, 
extension to 30 degrees, right and left lateral flexion to 30 
degrees, and right and left rotation to 30 degrees.  Joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  There was symmetry of spinal motion with 
normal curves of the spine.  There were no signs of IVDS with 
chronic and permanent nerve root involvement.  Sensory and 
motor functions were within normal limits.  The examiner 
noted that the effect of the condition on the claimant's 
daily activity was typically none, but with a low back 
episode could be moderate.

Private records dated in March 2009 show the Veteran was 
referred for physical therapy for his low back pain.  

On review, the criteria for an evaluation greater than 10 
percent for the Veteran's low back disability are not met or 
more nearly approximated.  With the exception of reduced 
motion noted in January 2008, range of motion of the 
thoracolumbar spine shown on VA examinations has been within 
normal limits without additional limitations on repetitive 
use.  Medical evidence of record does not show forward 
flexion greater than 30 degrees but not greater than 60 
degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees.  The Board acknowledges 
the July 2005 MRI included a finding of mild scoliosis; 
however, it was noted that this may be positional.  On 
review, the medical evidence does not show muscle spasm or 
guarding severe enough to cause abnormal gait or abnormal 
spinal contour.  The Board has considered the Veteran's 
complaints of episodic severe pain as well as evidence of the 
need for emergency room treatment, but does not find 
adequately pathology to support a higher evaluation based on 
functional impairment due to pain or other factors.  

Pursuant to regulation, objective neurologic abnormalities 
associated with service-connected spine disability are to be 
separately evaluated under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5242, note (1) (2008).  At 
the hearing, the Veteran testified that he did not have 
radiation into his buttocks or lower extremities from his 
back and he indicated that the doctors stated it was not a 
sciatic condition.  Objective evidence does not show 
associated neurologic abnormalities and a separate evaluation 
is not warranted.

Finally, the Board acknowledges the Veteran's reports that he 
has been prescribed bed rest.  The Board observes that IVDS 
can be rated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating IVDS Based on Incapacitating Episodes, whichever 
method results in a higher evaluation when all disabilities 
are combined under § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).  A 20 percent evaluation is warranted when 
there are incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months.  Id.  For VA purposes, an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at note (2).  As noted, the August 2008 
examination indicated there were no signs of IVDS.  However, 
the March 2009 physical therapy referral noted a diagnosis of 
degeneration of lumbar or lumbosacral intervertebral disc.  
Notwithstanding, objective evidence does not show 
incapacitating episodes as defined by regulation for at least 
2 weeks during the past 12 months.  Accordingly, a higher 
evaluation is not warranted under this provision.  

The Board has considered whether the Veteran is entitled to a 
staged rating.  See Fenderson, supra.  However, at no time 
during the pendency of this appeal has the Veteran's service-
connected low back disability been more than 10 percent 
disabling.  As such, a staged rating is not warranted.  

Left knee disability

Rating decision dated in January 2006 granted service 
connection for patellofemoral syndrome of the left knee and 
assigned a 0 percent evaluation.  In February 2007, the 
evaluation was increased to 10 percent effective September 1, 
2005.  In September 2008, the rating code sheet was updated 
to reflect a diagnosis of degenerative joint disease of the 
left knee with a history of patellofemoral syndrome.  The 
current 10 percent evaluation is assigned under Diagnostic 
Codes 5024 (tenosynovitis) -5010 (traumatic arthritis).  

Tenosynovitis is rated on limitation of motion of affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2008).  Traumatic arthritis is also 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).  

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2008).  

Limitation of flexion of the leg is evaluated as follows: 
flexion limited to 15 degrees (30 percent); flexion limited 
to 30 degrees (20 percent); flexion limited to 45 degrees (10 
percent); and flexion limited to 60 degrees (0 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

Limitation of extension of the leg is evaluated as follows: 
extension limited to 45 degrees (50 percent); extension 
limited to 30 degrees (40 percent); extension limited to 20 
degrees (30 percent); extension limited to 15 degrees (20 
percent); extension limited to 10 degrees (10 percent); and 
extension limited to 5 degrees (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).  

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent disability rating when slight, a 20 
percent disability rating when moderate, and a 30 percent 
disability rating when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(1997); VAOPGCPREC 9-98 (1998).  

At the hearing, the Veteran reported that he was rarely 
conscious of a problem with his knee.  He testified that very 
occasionally, after an extended period of physical activity, 
he will notice a little bit of swelling around the kneecap 
and a little bit of pain.  It is not substantial and 
typically will go away in a few hours.  His kneecap swells 
with fluid on occasion.  Very occasionally he will be walking 
along and his knee will go out.  He indicated he has fallen 
down twice because of it.  He has not gotten treatment for 
his knee since retirement.  He has elevated and iced it once 
or twice.  He has not worn a brace and he can still walk 
normally.  He indicated there was no pain and that he does 
not have a limp due to his knee.  

On VA examination in June 2005, the Veteran reported 
occasional weakness of the left knee.  He had no symptoms 
otherwise except for twice in the last five years when his 
left knee would lock in place for several seconds.  He had 
never fallen but had minor episodes of instability every two 
to three months.  When his knee was not symptomatic, which 
was a great majority of the time, he had no limitation of 
motion, swelling, weakness, or fatigability.  He does not use 
a cane or brace.  Findings pertaining to range of motion of 
the left knee were not provided; however, it was noted that 
the remainder of the physical examination was within normal 
limits.  X-rays of the left knee were reported as normal.  

The Veteran underwent a left knee MRI in July 2005 based on 
his complaints of left knee locking and crepitus.  Impression 
was (1) on a background of tricompartmental degenerative 
change, there was a complex tear of the body of the posterior 
horn of the medial meniscus with numerous tiny parameniscal 
cysts along its rim, some of which extend into the 
intercondylar notch; (2) multiple partial and full thickness 
chondral defects which are a component of the degenerative 
process; and (3) small joint effusion.  

On VA examination in January 2007, the Veteran reported 
weakness, loss of function, swelling, and occasional 
inflammation.  On physical examination, gait was within 
normal limits and he did not use an assistive device for 
ambulation.  The left knee showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement, subluxation or guarding of movement.  There was 
locking pain.  Range of motion on the left was 0 degrees 
extension to 140 degrees flexion, with pain beginning at 140 
degrees.  Joint function on the left was additionally limited 
by pain (5 degrees) following repetitive use, but was not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination.  The anterior and posterior cruciate 
ligaments stability test, medial and lateral collateral 
ligaments stability test, and medial and lateral meniscus 
test were all within normal limits.  Left knee x-ray findings 
were within normal limits.  

On VA examination in August 2008, the Veteran reported that 
his left knee can get sore, occasionally swell, and rarely 
gives out.  He reported pain in the left knee occurring once 
every two months and lasting for one day.  On physical 
examination, gait was within normal limits and he does not 
require an assistive device for ambulation.  The left knee 
showed no signs of edema, effusion, weakness, tenderness, 
redness, heat, subluxation or guarding of movement.  There 
was no locking pain, genu recurvatum or crepitus.  Range of 
motion of the left knee was from 0 degrees extension to 140 
degrees flexion.  Joint function was not additionally limited 
by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The anterior and 
posterior cruciate ligaments stability test, medial and 
lateral collateral ligaments stability test, and medial and 
lateral meniscus test were all within normal limits.  X-rays 
of the left knee showed early degenerative joint disease 
involving the medial compartment and old fragmentation of the 
tibial tubercle.  Diagnosis was changed to left knee mild 
degenerative joint disease.  

The Board has considered relevant evidence and on review, the 
criteria for an evaluation greater than 10 percent for the 
left knee are not met or more nearly approximated.  There is 
no evidence of flexion limited to 30 degrees or extension 
limited to 15 degrees.  The Board acknowledges the additional 
5 degree loss of motion due to pain following repetitive use 
noted on the January 2007 examination.  Even considering this 
additional limitation, the Veteran would still not have 
compensable loss of flexion or extension.  The Veteran's 
range of motion of the left knee has largely been reported as 
within normal limits and objective evidence does not support 
an evaluation greater than 10 percent based on functional 
impairment due to pain or other factors.  

The Board notes that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint, if none of the symptomatology on which each rating is 
based is duplicative or overlapping.  See VAOPGCPREC 9-04 
(2004); 38 C.F.R. § 4.14 (2008).  On review, the Veteran does 
not meet the criteria for a compensable evaluation for either 
flexion (limited to 45 degrees) or extension (limited to 10 
degrees) in either knee at any time during the period under 
consideration.  Thus, separate ratings are not for 
application.  

The Board has considered the Veteran's reports of giving way 
on the left.  The Veteran is competent to report these 
symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  However, stability testing has 
been consistently reported as within normal limits and 
objective evidence does not support a finding of recurrent 
subluxation and/or lateral instability. Therefore, a separate 
evaluation under Diagnostic Code 5257 is not warranted.  

The Board has considered entitlement to an evaluation greater 
than 10 percent under Diagnostic Codes 5256 (ankylosis); and 
5262 (impairment of the tibia and fibula).  There is no 
medical evidence of ankylosis in the knee joint or impairment 
of the tibia and fibula with moderate knee or ankle 
disability and these codes are not for application.  The 
Board has also considered Diagnostic Code 5258 (cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint).  The Board acknowledges 
the July 2005 MRI findings (meniscal tear and small joint 
effusion) as well as the findings of locking pain shown on 
examination in January 2007.  However, evidence of record 
suggests these episodes are infrequent and by his own 
testimony, the locking occurs no more than once a month.  
Recent examination in August 2008 showed no locking pain.  
The overall evidence does not substantiate a finding of 
frequent episodes of locking, pain, and effusion into the 
joint and therefore, an increased evaluation is not warranted 
under this diagnostic code.  

At no time during the appeal period has the Veteran's left 
knee disability been more than 10 percent disabling and 
staged ratings are not for application.  See Fenderson, 
supra.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board acknowledges the Veteran's reports 
that his TMJ interferes with his job, which requires a 
significant amount of speaking, and that he has occasionally 
missed work due to his back.  However, the Veteran's 
disabilities have not required frequent hospitalization and 
objective evidence does not show a marked interference with 
employment beyond that contemplated in the schedular 
standards.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) are not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

An initial 30 percent evaluation, and no more, is granted for 
TMJ, for the period from September 1, 2005 to August 27, 
2008, subject to the laws and regulations governing the award 
of monetary benefits.  

An evaluation greater than 30 percent for TMJ, for the period 
beginning on and after August 27, 2008, is denied.  

Entitlement to an initial evaluation greater than 10 percent 
for degenerative disc disease of the lumbar spine is denied.  

Entitlement to an initial evaluation greater than 10 percent 
for degenerative joint disease of the left knee with history 
of patellofemoral syndrome is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


